DETAILED ACTION
The following is in response to the amendments and arguments filed 01/22/2021 and the interview held 02/09/2021.  Claims 1-3, 7-8, 11-13, 17-18 and 20 are pending.  Claims 4-6, 9-10, 14-16, and 19 have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Josh Sgueo (Reg. No. 67,154) on 02/16/2021.
The application has been amended as follows: 
Claims 1, 13 and 20 have been amended:
1.	(Currently Amended)		A method, the mobile device comprising a communicator, a processor, and a memory storing at least one program including instructions which, when executed by the processor, causes the processor to control the communicator to access an access point (AP) of a wireless local area network (WLAN) provided by a store and control to perform, the method comprising:
encrypting, by the processor, card information for a payment stored in the memory using a preset public key 
the communicator, a magnetic field corresponding to the encrypted card information, in order to access the AP;
transmitting, by the communicator, the magnetic field to a payment terminal;
receiving, by the communicator, a wireless signal encrypted by the preset public key for access information used to access the AP from the payment server connected to the payment terminal via a network, as the payment is authenticated by the payment server, wherein the access information comprises a service set identifier (SSID) and a password of the AP; 
in response to receiving the wireless signal, searching, by the processor, for at least one AP that provides access to the WLAN;
decrypting, by the processor, the received wireless signal using the preset public key;
extracting, by the processor, the SSID from the decrypted wireless signal;
identifying, by the processor, the AP from among the searched at least one AP using the extracted SSID; 
transmitting, by the communicator, an access signal to the identified AP;
in response to receiving a request signal for the password from the identified AP, extracting, by the processor, the password of the identified AP from the decrypted wireless signal; and
accessing, by the processor, the identified AP by inputting the extracted password of the identified AP.

13.	(Currently Amended)		The mobile device of claim 11, wherein:
in response to the transmitting of the magnetic field, the payment terminal transmits a payment cost for a service or a product and an identification (ID) value of the payment terminal to the payment server, and
the receiving of the wireless signal comprises receiving, from the payment server, access information of the AP corresponding to the ID value of the payment terminal, as the payment is authenticated by the payment server.

20.	(Currently Amended)		At least one non-transitory computer-readable recording medium having recorded thereon a computer program including instructionsexecuted by a processor of a mobile device comprising a memory and a communicatorcauses the processor to control to perform a method for accessing an access point (AP) of a wireless local area network (WLAN) provided by a store, the method comprising:
encrypting, by the processor, card information for a payment stored in the memory using a preset public key the mobile device and a payment server;
generating, by the communicator, a magnetic field corresponding to the encrypted card information, in order to access the AP;
transmitting, by the communicator, the magnetic field to a payment terminal;
receiving, by the communicator, a wireless signal encrypted by the preset public key for access information used to access the AP from the payment server connected to the payment terminal via a network, as the payment is authenticated by the payment server, wherein the access information comprises a service set identifier (SSID) and a password of the AP; 
in response to receiving the wireless signal, searching, by the processor, for at least one AP that provides access to the WLAN;
decrypting, by the processor, the received wireless signal using the preset public key;
extracting, by the processor, the SSID from the decrypted wireless signal;
identifying, by the processor, the AP from among the searched at least one AP using the extracted SSID; 
transmitting, by the communicator, an access signal to the identified AP;
in response to receiving a request signal for the password from the identified AP, extracting, by the processor, the password of the identified AP from the decrypted wireless signal; and
accessing, by the processor, the identified AP by inputting the extracted password of the identified AP.

Allowable Subject Matter
Claims 1-3, 7-8, 11-13, 17-18 and 20 are allowed.


Reasons for Allowance

The overall claimed combination of a method (and related device and non-transitory computer readable medium), performed by a mobile device, the mobile device comprising: a memory configured to store at least one program; at least one communicator configured to transmit or receive data to or from a payment terminal and a payment server; and a processor configured to execute the at least one program so that the mobile device accesses an access point (AP) of a wireless local area network (WLAN) provided by a store, wherein the at least one program comprises instructions for executing operations of: encrypting, by the processor, card information for a payment stored in the memory using a preset public key which is shared between the mobile device and the payment server; generating, by the communicator, a magnetic field corresponding to the encrypted card information, in order to access the AP; transmitting, by the communicator, the magnetic field to the payment terminal; receiving, by the communicator, a wireless signal encrypted by the preset public key for access information used to access the AP from the payment server connected to the payment terminal via a network, as the payment is authenticated by the payment server, wherein the access information comprises a service set identifier (SSID) and a password of the AP; in response to receiving the wireless signal, searching, by the processor, for at least one AP that provides access to the WLAN; decrypting, by the processor, the received wireless signal using the preset public key; extracting, by the processor, the SSID from the decrypted wireless signal; identifying, by the processor, the AP from among the searched at least one AP using the SSID; transmitting, by the communicator, an access signal to the identified AP; in response to receiving a request signal for the password from the identified AP, extracting, by the processor, the password of the identified AP from the decrypted wireless signal; and accessing, is neither anticipated nor rendered obvious by the prior art.
	Burns (‘432 of record) teaches transaction alerts where a customer places an order and pays when the order is ready, the alert received at block 1010 may inform the customer that the order is ready and the user may then make the intent-to-pay gesture in order to conduct the transaction at block 1020'. That is, a transaction alert of Burns is informing the user that the transaction is ready to be conducted but neither disclose nor render obvious receiving access information to access an access point (AP) of a wireless local area network (WLAN) (wherein the access information comprises a service set identifier (SSID) and a password of the AP).
	Joshi et al. (‘649 of record) teach getting additional information such as free WiFi by requiring a passphrase, Joshi merely gets Free WiFi information but does not identify, by the processor, the AP from among the searched at least one AP using the extracted SSID. 
With regards to 35 USC 101 subject matter eligibility:
The limitations in the independent claims 1, 11 and 20 of “encrypting, by the processor, card information for a payment stored in the memory using a preset public key which is shared between the mobile device and the payment server; generating, by the communicator, a magnetic field corresponding to the encrypted card information, in order to access the AP; transmitting, by the communicator, the magnetic field to the payment terminal; receiving, by the communicator, a wireless signal encrypted by the preset public key for access information used to access the AP from the payment server connected to the payment terminal via a network, as the payment is authenticated by the payment server, wherein the access information comprises a service set identifier (SSID) and a password of the AP; in response to receiving the wireless signal, searching, by the processor, for at least one AP that provides access to the WLAN; decrypting, .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691